Citation Nr: 0931546	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-37 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a right shoulder 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had over 20 years of essentially continuous 
active service from May 1950 to April 1970, and retiring in 
May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 30 percent evaluation 
for partial atrophy of right shoulder muscles with limitation 
of motion.

In March 2006 the Board remanded the claim so that a hearing 
could be scheduled.  During an August 2007 Travel Board 
hearing, the veteran testified before the undersigned.  His 
testimony indicated that the veteran was raising claims for 
service connection for disorders of his neck (cervical 
spine), esophagus (swallowing), and right and left arms 
(neurologic).  

In September 2007 the Board remanded the claim on appeal for 
further development.  At that time, the Board also referred 
the above raised claims to the RO for appropriate action.  
Review of the claims file does not reflect that these 
referred matters have been addressed by the RO.  Therefore, 
these are now again referred to the RO for appropriate 
action, except as mooted below by the grant of a separate 
rating for neck musculoskeletal symptomatology.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
residual pain and limitation of motion of the right shoulder 
that is no more severe than midway between the side and 
shoulder level; and is not manifested by: ankylosis; or 
impairment of the humerus with fibrous union, nonunion or 
loss of head.

2.  The Veteran's right shoulder disability causes neck 
musculoskeletal disability that is manifested by residual 
pain and limitation of neck motion that is no more than 
moderate; and is not manifested by more than moderate loss of 
full range of motion, nor of limitation of forward flexion of 
the cervical spine to 15 degrees or less, or ankylosis of the 
cervical spine.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2008).

2.  The schedular criteria for a separate 20 percent 
disability rating (and no more) have been met for neck 
musculoskeletal disability related to right shoulder 
disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5021-
5290, (effective prior to September 26, 2003), and Diagnostic 
Codes 5003, 5021-5242 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matter decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate the claim.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
in July 2003 and October 2007, as well as in the statement of 
the case and supplemental statements of the case in June 2005 
and June 2009.  These documents provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The statement 
of the case informed the veteran of the specific rating 
criteria which would provide a basis for increased ratings 
regarding his service-connected disorder on appeal.  

The RO has provided adequate notice of how effective dates 
are assigned.  The claim was subsequently readjudicated most 
recently in the June 2009 supplemental statement of the case. 
 While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains private and VA 
records of medical treatment received for the claimed 
condition and the reports of examinations, including VA 
examination most recently in June 2009.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA 
examinations.  There is no indication that any additional 
evidence remains outstanding.
 
II.  Factual Background

A July 2003 VA examination report shows that the Veteran 
reported right shoulder complaints of pain, weakness, 
stiffness, swelling, heat, redness, instability, giving way, 
locking, fatigability, and lack of endurance.  He reported 
that the condition flares with the weather, resulting in a 
five percent additional functional impairment.  The veteran 
reported that he did not use any type of brace and had not 
had any surgery on the shoulder.  He also reported that he 
had no subluxation.

On examination, the examiner indicated that pain begins when 
motion starts.  There was marked wasting of the muscles of 
the right shoulder and objective evidence of marked painful 
motion.  There was no edema or effusion.  There was 
instability, weakness, and tenderness.  There was no redness 
or heat.  There was abnormal movement and guarding of 
movement.

On range of motion testing of both shoulders, forward flexion 
was 110 and 64 degrees on the left and right, respectively 
(normal is 180 degrees).  Shoulder abduction was 102 and 71 
degrees on the left and right, respectively (normal is 180 
degrees).  Shoulder external rotation was 39 and 24 degrees 
on the left and right, respectively (normal is 90 degrees).  
Shoulder internal rotation was 41 and 23 degrees, 
respectively (normal is 90 degrees).  After examination the 
report contains a diagnosis of marked arthralgia of the right 
shoulder with loss of function due to pain.  An associated 
August 2003 report of X-ray examination of the right shoulder 
shows findings of normal shoulder; gleno humeral and 
acromioclavicular joints were normal; and visualized ribs 
were unremarkable.

VA treatment records dated from 2002 to 2008 include an 
impression of cervicalgia (neck pain) with osteoarthritis 
(July 2002).  Private treatment records show treatment in 
2004 for complaints of right shoulder and cervical spine 
symptomatology.  

In an October 2004 letter, Gary N. Russell, M.D., summarized 
treatments in 2004 as follows.  He saw the Veteran in May 
2004 for AC (acromioclavicular) joint arthropathy of the 
right side and status post scapular injury with 
sternoclavicular joint dislocation resulting from a 1952 
injury.  The Veteran came in complaining of shoulder pain.  
His scapula was riding high and had significant tenderness 
over the AC joint and sternoclavicular joint.  He reported 
having difficulty swallowing secondary to the 
sternoclavicular joint enlargement.  The Veteran had a 
positive impingement sign on the right shoulder and 
tenderness over the AC joint and sternoclavicular joint.  

Dr. Russell noted that a computed tomography examination 
showed some enlargement in the medial aspect of the right 
clavicular head and a spur off the AC joint.  An MRI showed 
moderate tendonopathy of the supraspinatis, and AC joint 
arthropathy.  The Veteran had multi-level cervical 
spondylosis related to facet and uncovertebral joint disease.  
The Veteran underwent a cervical epidural steroid block in 
July 2004.

The report of a June 2009 VA examination shows that the 
Veteran reported complaints of worsening symptoms since an 
injury to his shoulder in service.  He reported complaints of 
neck pain.  He reported having current symptoms of daily 
constant right shoulder pain and constant neck pain.  
Symptoms were aggravated by any movement and alleviated by 
medications and heating pad treatment.  He reported that he 
had severe pain daily, and could stand for one minute and 
could walk less than 50 feet.  He reported that on a daily 
basis he used a cane, right shoulder sling, and cervical 
collar.  His daily medication included Tramadol as needed, 
and gabapentin twice daily, and lortab as needed.  

The Veteran reported that he had right shoulder symptoms of 
giving way, pain, stiffness, and weakness.  He reported he 
did not have instability, incoordination, effusions, 
inflammation, or flare-ups.  He reported he had daily 
episodes of dislocation and episodes of locking several times 
a week.  He had guarding of all movements.  

On examination, the examiner noted that there was no loss of 
a bone or part of a bone.  There were recurrent shoulder 
dislocations.  There was tenderness, pain at rest, and 
guarding of movement.  

On range of motion testing of both shoulders, there was 
objective evidence of pain with active motion on both sides.  
Forward flexion was from zero to 100 and 70 degrees on the 
left and right, respectively.  Shoulder abduction was from 
zero to 80 and 50 degrees on the left and right, 
respectively.  Shoulder external rotation was from zero to 50 
and 65 degrees on the left and right, respectively.  Shoulder 
internal rotation was from zero to 55 and 65 degrees on the 
left and right, respectively.  The examiner noted that there 
was no joint ankylosis.   
 
X-ray examination of the shoulder and clavicle shows that the 
Veteran reported that in addition to residual shoulder pain, 
he also had neck pain and difficulty swallowing due to a high 
riding clavicle.  The report noted that the Veteran had a 
normal barium swallow in 2008.  Current shoulder findings 
included that there was moderate lateral rotation of the 
scapula, with possible scapular winging.  The glenoid was 
inferolaterally oriented secondary to the rotation.  The 
glenohumeral relationship was within normal limits, and the 
acromion-humeral distance was normal.  There were mild 
hypertrophic degenerative changes of the acromioclavicular 
joint.  The examiner's impression was that these were all 
abnormalities secondary to a remote, malunited scapular 
fracture; and that no acute abnormality was seen.

X-ray examination of the clavicle revealed unchanged 
moderately advanced acromioclavicular degenerative joint 
disease, with a small osseous body identified superior to the 
acromioclavicular joint.  There was no acute fracture or 
dislocation of the right clavicle.  The report contains a 
diagnosis of post traumatic arthritis of the right shoulder.  
X-ray examination of the cervical spine showed degenerative 
disc disease.

The examiner opined that the right shoulder disability would 
have different effects on the Veteran's usual daily 
activities, ranging from preventing chores, exercise, sports, 
and driving; severe effects on shopping; moderate effects on 
recreation, traveling, bathing, dressing; and mild effects on 
feeding, toileting, and grooming.

After examination of the esophagus, the examiner concluded 
with an opinion that the probability was less than 50 percent 
that any esophageal symptoms were caused by or a result of 
the right shoulder disability.  

After examination of the cervical spine, the examiner opined 
that the probability was less than 50 percent that the 
diagnosed degenerative joint disease of the cervical spine 
was related to the service connected right shoulder injury.  
This opinion was based on the fact that at the time of a VA 
examination in August 1973, cervical spine films were normal; 
and that only in 2002, about 50 years after the initial 
injury and MRI of the spine, were there findings of minor 
degenerative changes of the cervical spine.

The examiner also opined that the veteran's neck condition 
was also due to right paraspinal, trapezius, and 
sternocleidomastoid muscle atrophy, and that these conditions 
were clearly documented in June 1971 and August 1973.  On 
that basis, the examiner opined that the atrophy of the right 
paraspinal, trapezius, and sternocleidomastoid muscles was 
related to the service-connected right shoulder disability.

On examination of these parts, the examiner found that the 
veteran's posture was stooped, that his head position was 
normal, and that his appearance was asymmetric, with the 
right shoulder drooped due to atrophy of the 
sternocleidomastoid, trapezius and right cervical paraspinal 
muscles.  The Veteran's gait was abnormal in that it was slow 
and antalgic.  There was no cervical spine ankylosis or 
abnormal spinal curvatures.

On examination of the right cervical sacrospinalis, there was 
no spasm.  There was atrophy, guarding, pain with motion, 
tenderness, and weakness.  The examiner opined that the 
tenderness or guarding was not severe enough to be 
responsible for abnormal gait.  On motor examination, there 
was normal muscle tone and there was atrophy of the right 
paraspinal, trapezius, and sternocleidomastoid muscles.  

On range of motion study of the cervical spine, flexion was 
to 27 degrees, extension to 10 degrees, left lateral flexion 
was to 8 degrees, left lateral rotation was to 3 degrees, 
right lateral flexion was to 8 degrees, and right lateral 
rotation was to 10 degrees.  There was objective evidence of 
pain on active range of motion.  There was objective evidence 
of pain following repetitive motion.  

The report contains a diagnosis of (1) degenerative joint 
disease of the cervical spine; and (2) right paraspinal, 
trapezius, and sternocleidomastoid muscle atrophy, with 
residual pain and weakness.  The examiner opined that the 
effect on daily activities included the following: chores, 
moderate; exercise, severe; sports, prevents; recreation, 
moderate; traveling, moderate; dressing and grooming, mild.

An associated radiology report of right clavicle examination 
showed findings of moderately advanced acromioclavicular 
degenerative joint disease, with a small osseous body 
superior to the acromioclavicular joint; and no acute 
fracture or dislocation in the right clavicle.  

In a July 2009 letter, Hank S. Lee, M.D., stated that he had 
evaluated the Veteran's range of motion for the right 
shoulder and that the Veteran could not move it very much or 
lift it very far.  Dr. Lee stated that the range of motion in 
the right shoulder was only 20 degrees; and that the 
diagnosis was post-traumatic arthritis of the right shoulder.


III.  Legal Criteria and Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2008).  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 
C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A claimant may, however, experience multiple distinct degrees 
of disability that may result in VA's assignment of different 
levels of compensation during the period beginning from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus in deciding the claim below, the Board has 
considered whether different ratings may be warranted for 
different time periods based on the evidence of record.  
  
The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).  When a disability is not specifically listed in the 
rating schedule, it may be rated under a closely related 
injury in which the functions affected and the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20 (2008).

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma that is verified by X-ray findings is 
to be rated as degenerative arthritis.  Of note with respect 
to the neck symptoms, 38 C.F.R. § 4.71a, Diagnostic Code 5021 
provides that myositis will be rated on limitation of motion 
of the affected parts, as degenerative arthritis.  
Degenerative arthritis is evaluated pursuant to criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, if limitation 
of motion of the specific joint or joints involved is 
compensable under the appropriate diagnostic codes, 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

A.  Right Shoulder Symptomatology

The RO has defined the Veteran's service-connected right 
shoulder disability as partial atrophy of right shoulder 
muscles with limitation of motion.  The RO has evaluated the 
appealed disability under rating criteria for evaluating the 
musculoskeletal system found at 38 C.F.R. § 4.71a (2008).  
Specifically, under 38 C.F.R. § 4.71a, the RO assigned the 
service-connected right shoulder disability a 30 percent 
disability rating under criteria for evaluation of the 
shoulder and arm (at the shoulder joint).  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200-5203 (2008).  The record 
reflects that the veteran's right arm is his major upper 
extremity.  

38 C.F.R. § 4.71, Plate I, defines normal ranges of motion of 
the shoulder.  Normal ranges of motion of the shoulder are 
flexion (forward elevation) from 0 degrees to 180 degrees, 
abduction from 0 degrees to 180 degrees, external rotation 
from 0 degrees to 90 degrees, and internal rotation from 0 
degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2008).  

Diagnostic Code 5200 provides for the evaluation of a 
shoulder and/or arm disability if there is ankylosis of the 
scapulohumeral articulation.  38 C.F.R. 
§ 4.71a.  In this case, there is no evidence of ankylosis.  
Therefore a higher rating than 30 percent is not warranted 
under that code.

Diagnostic Code 5201 provides that limitation of motion of 
the major arm midway between the side and shoulder level is 
rated as 30 percent for the major shoulder; and limitation of 
motion of the arm to 25 degrees from the side is rated as 40 
percent for the major shoulder.  38 C.F.R. § 4.71a., 
Diagnostic Code 5201.  

In this case, the preponderance of the evidence is against a 
finding that the Veteran's right shoulder disability 
manifests a limitation of motion that approximates 25 
degrees.  At both VA examinations, the right arm was not 
limited to less than 50 degrees of abduction, which 
approximates the criteria of the currently assigned 30 
percent disability rating.  

None of the private or VA treatment records indicates that 
the Veteran's right arm was limited in motion to an extent 
that would approximate 25 degrees.  None of the several 
records of private treatment in 2004-when the Veteran 
underwent cervical epidural steroid blocks-noted a finding 
pertaining to limitation of motion.  Although a recent 
statement from Dr. Lee noted that the Veteran's "range of 
motion in the right shoulder in my opinion is only 20 
degrees" the remainder of the competent medical evidence 
does not support such finding.  Therefore, the preponderance 
of the evidence is against a  rating in excess of 30 percent 
under Diagnostic Code 5201.  Id.  

The right shoulder disability may also be evaluated under 
other diagnostic criteria for rating "the shoulder and arm."  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5202, and 5203 
(2008).  For a rating in excess of 30 percent under 
Diagnostic Code 5202, however, there must be competent 
evidence of impairment of the humerus with either fibrous 
union, nonunion (false flail joint), or loss of head (flail 
shoulder).   There is no such evidence on file.  Further, 
Diagnostic Code 5203 does not provide for a rating in excess 
of 30 percent.   

Thus, a rating in excess of 30 percent is not warranted for 
the Veteran's service-connected a right shoulder disability 
under any of the diagnostic codes for evaluation of the 
shoulder and arm under 38 C.F.R. § 4.71a.  

B.  Neck Musculoskeletal Symptomatology

Based on the competent medical evidence, a separate 
disability rating is warranted for neck musculoskeletal 
disability.  The most recent VA examination findings included 
that there was atrophy of the right paraspinal, trapezius, 
and sternocleidomastoid muscles.  The examiner specifically 
opined that the atrophy of these muscles was related to the 
service-connected right shoulder disability.  The examiner 
opined that the veteran's neck condition was also due to the 
atrophy of the right paraspinal, trapezius, and 
sternocleidomastoid muscle atrophy.  

Review of the service medical records shows treatment for 
complaints of neck pain at various times during his twenty 
years of service.  Diagnoses in service included cervical 
spine rheumatoid arthritis, and also simply arthritis; 
possible early rheumatoid spondylitis and rule out myositis 
of deep neck muscles.  In April 1959 the Veteran was seen for 
complaints of intermittent cervical pain for about six or 
seven years.  The diagnosis at that time was myositis, acute, 
right posterior cervical strap muscles, organism 
undetermined, in line of duty.  At a September 1969 
retirement examination, evaluation of the neck was abnormal 
for asymmetrical neck with right side less well developed 
than left.  The examiner noted weakness of the right upper 
trapezius and right sternocleidomastoid muscles.  In an 
associated consultation report of August 1969, the examiner 
noted similar findings.  

A June 1971 VA examination revealed an almost complete 
absence of the right sternocleidomastoid muscle with moderate 
atrophy of the trapezius and the upper deltoid.  The report 
concluded with a diagnosis of residuals of injury of right 
shoulder and cervical spine with limitation of motion.

In sum, service treatment records and later competent 
evidence link the residual atrophy of the right paraspinal, 
trapezius, and sternocleidomastoid muscles to acute myositis 
in service.  Myositis is rated according to limitation of 
motion of affected parts by analogy as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5021.  
Basically, these muscles affect movement of the neck.  See § 
4.73, Diagnostic Code 5320, 5322.  Part of the trapezius 
muscle affects movement of the shoulder, and part the neck.  
See § 4.73, Diagnostic Code 5301, 5322.  

The Veteran submitted his claim on appeal in June 2003.  
Subsequently, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2003) pertaining to 
the criteria for rating disabilities of the spine.  Effective 
September 26, 2003, VA revised the criteria for rating 
general diseases and injuries of the spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether a higher initial disability rating is warranted for 
the veteran's service-connected degenerative disc disease of 
the lumbar spine. The General Counsel for VA has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for the periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the former and 
revised regulations considered for the period after the 
change was made.  See VAOPGCPREC 3-2000.  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the cervical spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(as in effect before September 23, 2002).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined. 38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

Under the September 2003 regulation amendments to VA's Rating 
Schedule, disabilities of the spine are to be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2008).  

Here the Board has rated the service-connected neck muscle 
residuals of myositis by analogy to degenerative arthritis, 
on the basis of limitation of motion of the neck.  See 38 
C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic Code 5003, 5021 
(2008).  

Beyond evaluating the limitation of motion of the neck, 
however, the analogy under  Diagnostic Code 5003 goes no 
further.  At the June 2009 VA examination, the examiner 
specifically opined that the Veteran's cervical spine 
degenerative joint disease was not related (a probability of 
less than 50 percent likelihood) to the service-connected 
right shoulder disability.  Therefore, except for symptoms of 
loss of full range of motion, any residuals of degenerative 
joint disease, to potentially include intervertebral disc 
syndrome, are not for application.  Therefore, evaluation 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, or any other neurologic 
abnormalities outlined in Note (1) under the General Rating 
Formula for Diseases and Injuries of the Spine, is not 
applicable.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criteria for evaluation of the Veteran's 
service-connected cervical spine disability provides that:

A 10 percent rating is warranted if the medical evidence 
shows forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; 

A 20 percent rating is warranted if the medical evidence 
shows forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; 

A 30 percent rating is warranted if the medical evidence 
shows forward flexion of the cervical spine greater than 
15 degrees or less; and

A 40 percent rating is warranted if the medical evidence 
shows unfavorable ankylosis of the entire cervical 
spine.  

Higher ratings are assignable if service-connected 
disability includes unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent), or of the entire spine 
(100 percent).  (Service connection, however, is not in 
effect for the thoracic or lumbosacral spine segments of 
the spine).

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243 (2008).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees; extension is zero to 45 
degrees; left and right lateral flexion are zero to 45 
degrees; and left and right lateral rotation are zero to 80 
degrees. 38 C.F.R. § 4.71a, The Spine, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (See also 
Plate V) (2008).

In this case, the competent evidence shows that the Veteran's 
cervical spine is limited in flexion to 27 degrees, as 
reflected in the most recent VA examination in June 2009.  
The finding of neck flexion limited to 27 degrees 
approximates the criteria for a 20 percent rating.  See 38 
C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine.  The Board thus concludes 
that under the revised rating criteria effective from 
September 26, 2003, a separate rating of 20 percent and no 
higher is warranted for the Veteran's service-connected neck 
symptomatology that is part of his service-connected right 
shoulder disability.  Id.  

On review of the competent evidence prior to September 26, 
2003, pursuant to rating criteria in effect at that time, the 
neck symptoms then approximated the criteria of no more than 
moderate limitation of motion of the cervical spine.  At the 
July 2003 VA examination the Veteran made no significant 
complaints and there is no indication of any significant neck 
impairment that would approximate more than moderate 
impairment.  Prior to that, VA treatment records in June 2002 
show only complaints of limited range of motion with some 
stiffness in the musculature and discomfort on palpation at 
the cervical spine region.  

In sum, the Board finds that in addition to the 30 percent 
rating in effect for the right shoulder disability, a 
separate 20 percent rating is warranted for neck 
symptomatology related to the service-connected shoulder 
disorder, but that at no time relevant to this claim is a 
rating in excess of 20 percent warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

C.  Conclusions

In summary, the Board finds as follows:  (1) a higher rating 
is not warranted for the service-connected right shoulder 
symptomatology, under any relevant diagnostic criteria; and 
(2) a separate disability rating of 20 percent and no more is 
warranted for separate neck symptomatology.  

As discussed above, there is a medical basis upon which to 
conclude that there is functional loss due to pain associated 
with the service-connected right shoulder disability to 
include neck symptomatology associated with right paraspinal, 
trapezius, and sternocleido-mastoid muscle atrophy.  The 
symptoms are shown to manifest in residual pain and weakness.  
That functional loss, however, is adequately compensated by 
the two separate disability ratings of 30 and 20 percent in 
effect as the result of the decision here.  There is no 
medical or factual basis of functional loss to an extent that 
is sufficient to warrant any additional rating for the 
service-connected disability.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  There is no evidence that would suggest that 
the disability involving the neck or shoulder, after 
consideration of DeLuca, is productive of ankylosis of either 
the scapulohumeral articulation or the cervical spine. 

Based on the foregoing, the Board finds that a grant of a 
separate 20 percent rating, and no more, is warranted for 
service-connected neck symptomatology; otherwise, the 
preponderance of the evidence is against the veteran's claim 
for an increase in evaluation for the right shoulder 
disability.  The Board finds that there is no basis under any 
of the relevant diagnostic codes for awarding an evaluation 
higher than that granted here.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher evaluation.  See 38 C.F.R. § 4.1 (2008).  At present, 
however, there is no basis for a higher evaluation.

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant 
limitation of motion of the right shoulder and cervical spine 
due to the service-connected disability, there is no evidence 
that the nature and severity of these symptoms are beyond 
what is contemplated by the applicable criteria.

The veteran has submitted no evidence showing that the 
service-connected right shoulder disability on appeal has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations; and 
there is also no indication that such disorder has 
necessitated frequent periods of hospitalization. Based on 
the foregoing, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for right shoulder disability is denied.

A separate 20 percent rating is granted for neck 
symptomatology of the service-connected right shoulder 
disability, subject to the controlling regulations governing 
the payment of monetary benefits.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


